DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims are acknowledged. 
Claims 1-23 are cancelled. 
Claims 24-35 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 06/012,228 filed 06/13/2014 is acknowledged.

Objection to the Claims
The objection to claims 31 and 35 are withdrawn in view of Applicant’s amendment correcting the typographical error.
	
Claim Rejections - 35 USC § 101
The instant rejection is maintained and modified in view of Applicant’s amendments.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 


Claims 24-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identification of the Abstract Idea
Claims 24-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) assigning to each initial data vector one or more “items” of additional data comprising properties of the sample, grouping or selecting a number of initial data vectors according to an item of additional data, in particular selecting only those initial data vectors for which the item of additional data has a predefined value; processing the grouped or selected number of initial data vectors comprising modifying a mass scale and/or an intensity of the initial data vectors and identifying peaks; and performing a search of known mass spectra in a database. 
Claims 27-35 are drawn to characterizing the data that is assigned to the collected data vectors. Data however is abstract and characterization of abstract data is not a practical application. 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
Content Extraction, 776 F.3d at 1347 (finding that “1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory” was an abstract idea because “data collection, recognition, and storage is undisputedly well-known” and “humans have always performed these functions”)
Step 2A: Consideration of Practical Application
The claims additionally recite, as in claim 24, step (e), sending commands to the mass spectrometer to cause the mass spectrometer to select ions of specific m/z ranges, fragment the selected ions and measure a second set of initial data vectors wherein the commands depend on the processing of the initial data vectors from the first set to identify specific m/z ranges or fragmentations based on the identified peaks.
However, the judicial exception which is drawn to grouping vectors and processing the vectors by modifying a mass scale and/or intensity.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The claims recite the judicial exception of identifying peaks and then sending commands that depend on the identified peaks. However, the claims do not recite how the identification of peaks are practically applied to control the mass spectrometry machine. There is no relationship between the grouped vectors with a modified scale and/or intensity and identified peaks to the commands sent to the mass spectrometer. The claims do not recite what the commands are and how the commands integrate the results of processing the grouped vectors by modifying a mass scale and/or an intensity of said vectors and identifying peaks (in the mass scale and/or an intensity of the data vectors). There is a disconnection between the identification of peaks and commands sent to the mass spectrometer; there is no practical application of the judicial exception of identifying peaks to controlling the mass spectrometer.

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite “additional elements” of an initial data gathering step of acquiring initial data vectors or a plurality of samples by a mass spectrometry step, with a mass spectrometer which includes performing a physical separation of samples, ionizing the plurality of samples, as in independent claims 24, 25, and 26; and 
The claims further recite the “additional elements” of sending commands to the mass spectrometer to cause the mass spectrometer to select ions of specific m/z ranges and fragment the selected ions.
However, the recited additional elements for collecting mass spectrometry data through LC/MS techniques including ionization which is inherent to MS and enzyme digestion of proteins are well known, routine and conventional as taught by at least Ward et al. (US 2016/0139151, par. 0106); Berntenis (US 2008/0281847; par. 0003); and Lyng et al. (US 2015/0018242; par. 0098). It is also routine, conventional and well understood to separate samples before performing MS (instant specification par. 0062).
Furthermore, MPEP 2106.05(g) sets forth that the step of data gathering is insignificant extra solution activity when carried out by routine, conventional and well understood methods. Data that is analyzed must initially come from some form of physical measurement so including such physical measurement which is routine does not transform the claim into statutory subject matter. Collecting data by physical measurements is not a practical application of the recited abstract idea as the abstract idea is not “applied” to the physical process.  Mass spectrometry data gathering is well known and does not impose meaningful limitations on the recited abstract idea steps. 
Regarding sending commands to the mass spectrometer to cause the mass spectrometer to select and fragment ions, Kawase (US 2013/0297230) that setting ion filtering parameters is routinely implemented in MS/MS analysis:
[0005] MS/MS analyses by chromatograph tandem quadrupole mass spectrometers can be conducted in various measurement modes, such as a multiple reaction monitoring (MRM) mode, MRM mode, the mass-to-charge ratio at which ions are allowed to pass through is fixed in each of the first and second quadrupole mass filters so as to fragment a specific kind of precursor ion and measure an intensity (or amount) of a specific kind of product ion resulting from the fragmentation. The two-stage mass filtering in the MRM measurement eliminates unwanted components other than those to be analyzed, ions originating from impurities, and neutral particles, so that an ion intensity signal with high signal-to-noise ratio can be obtained. Due to this feature, the MRM measurement is particularly effective for the quantitative analysis of a trace amount of a component. 

Sending commands to a mass spectrometer to cause the mass spectrometer to select ions of a specific m/z is further evidenced as being routine by Hirabayashi (US 2011/0315868) who teach automatically setting the “Q filter” (i.e. quadrapole filter) to filter ions based on a selected m/z (par. 0087, 0089-0090) is also routine, conventional and well understood.
Regarding selecting data from a relational database and searching the database, database searching is also routine, conventional and well understood.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because Mass spectrometry data gathering is well known and does not impose meaningful limitations on the recited abstract idea steps and database searching is also routine, conventional and well understood.
Other elements of the method include a “processing” step which implies the use of a processor and a database which are a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform 
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicants have amended the claims to recite:
 1. processing initial data vectors by modifying a mass scale and/or an intensity of initially acquired data vectors and identifying peaks (in the mass scale and/or intensity); and then
2. sending commands to the mass spectrometer to select ions of specific m/z ranges, fragment the selected ions and measure a second set of vectors;
3. wherein the commands depend on the processing of the initial data vectors to identify specific m/z ranges or fragmentations based on the identified peaks. 
There is no connection between step (1) of modifying mass scale and/or intensity and identifying peaks and the commands sent to the mass spectrometer in step (2). The claim recites in (3) that the commands depend of the processing of the initial data vectors however there is no recitation of the results of this processing are applied to command the mass spectrometer. Also, the identified peaks are also not practically applied to command the mass spectrometer. See the 112, 2nd rejection below.

 the claims do not recite how the identification of peaks are practically applied to control the mass spectrometry machine. There is no relationship between the grouped vectors with a modified scale or intensity and identified peaks to the commands sent to the mass spectrometer. The claims do not recite what the commands are and how the commands integrate the results of processing the grouped vectors by modifying a mass scale or intensity of said vectors and identifying peaks (in the mass scale and/or an intensity of the data vectors). There is a disconnect between the identification of peaks and commands sent to the mass spectrometer; there is no recited practical application of the judicial exception of identifying peaks to controlling the mass spectrometer; the identified peaks are not practically applied to control the mass spectrometer.

Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is maintained for reasons of record. Applicants have not responded to this rejection by amendment(s) or in their Remarks.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 24, step (a) recites “the separation parameter.” There is lack of antecedent basis support for this limitation. The claim does not earlier recite a separation parameter and it therefore becomes unclear what parameter is being referred to.
Claim 24, step (c) recites grouping or selecting a number of initial data vectors … according to one or more properties of the sample of which the initial data vector was acquired by the mass spectrometer “as an item of additional data.” The recitation of  “as an item of additional data” renders the claim unclear because it is not clear what the item of additional data is referring to.”
Claims 24, step (e) recites wherein the commands depend on “the processing of the initial data vectors from the first set.” It is unclear what “initial data vectors from the first set” is referring to. Claim 24, step (c) recites grouping or selecting a number of initial data vectors and step (d) recites processing the grouped or selected number of initial data vectors. The processing of step (d) is not performed on the “first set of initial data vectors,” but rather on “the grouped or selected number of initial data vectors.”
Claim 24, step (e) recites wherein commands depend on the processing of the initial data vectors from the first set “to identify specific m/z ranges or fragmentations.” This step is unclear because “the processing” is performed in step (d) to modify a mass scale and/or an intensity of the initial data vectors and not “to identify specific m/z ranges or fragmentations.”
Independent claims 25 and 26 recite similarly worded limitations which contain the same lack of clarity as set forth above.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Anna Skibinsky/
Primary Examiner, AU 1631